Case: 20-40211       Document: 00516006223            Page: 1      Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          September 8, 2021
                                      No. 20-40211
                                                                            Lyle W. Cayce
                                                                                 Clerk

   Patricia Hernandez Edelstein; Erin Hernandez Garcia;
   Maria Linda Gonzalez; Sonia Herrera;
   Aida Montanaro-Flores; Rebecca RuBane;
   Elizabeth Valdez Garza,

                                                                Plaintiffs—Appellants,

                                           versus

   City of Brownsville,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                  No. 1:19-CV-42


   Before Jones, Smith, and Elrod, Circuit Judges.
   Jerry E. Smith, Circuit Judge:*
          Seven female attorneys sued the City of Brownsville under 42 U.S.C.
   § 1983. They claimed that the City had violated the Due Process Clause of
   the Fourteenth Amendment by failing to publicize three openings for the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40211        Document: 00516006223         Page: 2    Date Filed: 09/08/2021




                                     No. 20-40211


   position of Municipal Judge. They also contended that the City had violated
   the Equal Protection Clause by engaging in sex discrimination during the hir-
   ing process for those positions. The district court dismissed Plaintiffs’ com-
   plaint for failure to state a claim and denied their motion to amend it. We
   affirm.

                                              I.
             Brownsville is the seat of Cameron County, Texas. Its government
   consists of a City Commission comprising a Mayor and six Commissioners.
   See Brownsville, Tex., Code of Ordinances (“Brownsville
   Code”) pt. I, art. V, § 1 (2021), https://library.municode.com/tx/-
   brownsville/codes/code_of_ordinances.           Those officials appoint a City
   Manager to be “the chief executive officer and head of the administrative
   branch of the city government.” Id. pt. I, art. V, § 20. In return, the Manager
   is “responsible to the city commission for the proper administration of all
   affairs of the city in his charge.” Id. One of his powers is control over
   appointments. The City’s charter vests him with the authority to hire and
   fire all its officers and employees, save only those positions for which it makes
   a specific exception. Id.; see also id. (specifying that the Commission, not the
   Manager, appoints the city attorney). Importantly, the charter also prohibits
   the Commission or its members from “in any manner dictat[ing] the appoint-
   ment or removal” of the officers and employees that the Manager is empow-
   ered to hire and fire. Id. By ordinance, the City’s leaders have confirmed
   that Municipal Judgeships are one such position. See id. subpt. A, ch. 66,
   § 66–6(a).
             Plaintiffs are seven female attorneys who reside in Cameron County,
   Texas. All hoped to become Municipal Judges for the City and had asked it
   to notify them when vacancies for that position arose. Although there were
   three such openings in August 2018, the City did not post them online or




                                          2
Case: 20-40211         Document: 00516006223               Page: 3      Date Filed: 09/08/2021




                                          No. 20-40211


   notify the Plaintiffs about them. Two months later, Plaintiffs discovered that
   the vacancies had been filled with three men. According to Plaintiffs, the
   Commissioners did not want women to be hired as Municipal Judges and had
   instructed the Manager to consider only men for the openings.
           In response, Plaintiffs brought two claims against the City.1 First, they
   alleged that the City had violated the Due Process Clause of the Fourteenth
   Amendment and 42 U.S.C. § 1983 by infringing their substantive interest in
   “furthering [their] careers in the legal field.” Second, they alleged that the
   City had violated the Equal Protection Clause and 42 U.S.C. §§ 1983 and
   1988 by engaging in sex discrimination during the Municipal Judge hiring
   process.
           The City then moved to dismiss the complaint under Federal Rule of
   Civil Procedure 12(b)(6) for failure to state a claim. The district court
   granted its motion. On the substantive Due Process claim, it held that
   “Plaintiffs’ allegations amount to asserting a liberty interest to be considered
   for a specific job opportunity” and that no such right existed. On the Equal
   Protection claim, it held that Plaintiffs had failed to state a claim for municipal
   liability because they did not allege that the City’s final policymaker for
   Municipal Judge hiring—the Manager—intended to discriminate against
   them. Even so, it observed that their allegations “resemble the ‘cat’s paw’
   or ‘rubber stamp’ legal theory that the Fifth Circuit has recognized in Title
   VII claims.” It then encouraged Plaintiffs to move to amend their complaint
   to pursue that theory if they believed it applied to Section 1983 claims.
           Subsequently, Plaintiffs moved to amend their complaint. As the dis-



           1
             Initially, Plaintiffs also brought a claim under 42 U.S.C. § 1985 for conspiracy to
   interfere with civil rights, but they voluntarily withdrew it in response to the City’s motion
   to dismiss.




                                                 3
Case: 20-40211      Document: 00516006223            Page: 4    Date Filed: 09/08/2021




                                     No. 20-40211


   trict court had suggested, their proposed amended complaint advanced a
   cat’s paw theory of liability. It also included additional details supporting
   their allegations of sex discrimination by the Commissioners. The district
   court, however, denied their motion as futile. First, it observed that Plaintiffs
   “offer[ed] no argument in their Motion to support the application of the cat’s
   paw theory of liability to their causes of action.” It also noted that this court
   had not previously applied that theory in the context of Section 1983.
   Accordingly, it declined to employ the theory in this case. Second, the dis-
   trict court held that Plaintiffs’ additional allegations “d[id] not cure the legal
   deficiencies in Plaintiffs’ claims that led the Court to find those causes of
   action untenable and subject to dismissal.” Plaintiffs appealed.

                                               II.
          We review de novo the district court’s dismissal of Plaintiffs’ com-
   plaint under Rule 12(b)(6). White v. U.S. Corr., L.L.C., 996 F.3d 302, 306
   (5th Cir. 2021). To overcome a Rule 12(b)(6) motion, “a complaint must
   contain sufficient factual matter, accepted as true, to ‘state a claim to relief
   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). During our
   review, we “accept all well-pled facts as true” and “constru[e] all reasonable
   inferences in the complaint in the light most favorable to the plaintiff.”
   White, 996 F.3d at 306–07. Even so, “we do not accept as true conclusory
   allegations, unwarranted factual inferences, or legal conclusions.” Id. at 307
   (quoting Heinze v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020)).
          We also review de novo the denial of Plaintiffs’ motion to amend their
   complaint on the grounds of futility. Villarreal v. Wells Fargo Bank, N.A.,
   814 F.3d 763, 766 (5th Cir. 2016). Such a motion is futile when “the amended
   complaint would [still] fail to state a claim upon which relief could be
   granted.” Id. Accordingly, we “treat the denial of a motion to amend on




                                           4
Case: 20-40211        Document: 00516006223               Page: 5    Date Filed: 09/08/2021




                                         No. 20-40211


   such basis as we treat a dismissal under Federal Rule of Civil Procedure
   12(b)(6).” Id.

                                                   III.
                                                   A.
           The district court properly dismissed Plaintiffs’ substantive Due
   Process claim. They allege that the City infringed their substantive life and
   liberty interests in furthering their legal careers by denying them a “proper
   hiring process” for the Municipal Judge positions. The district court held
   that the Fourteenth Amendment “does not encompass such an expansive
   liberty interest.” We agree. That Amendment protects the right to “choose
   one’s field of private employment . . . subject to reasonable government reg-
   ulation.” Conn v. Gabbert, 526 U.S. 286, 291–92 (1999). Plaintiffs, however,
   do not allege they have been excluded from the legal profession. Instead, in
   the district court’s words, their “allegations amount to asserting a liberty
   interest to be considered for a specific job opportunity.” We have previously
   held that the Due Process Clause does not protect the mere “expectation”
   of an opportunity to pursue a certain profession. Neuwirth v. La. State Bd. of
   Dentistry, 845 F.2d 553, 557 (5th Cir. 1988). As Plaintiffs’ asserted interest
   is even more sweeping, we affirm the dismissal of their claim.2

                                                   B.
           Likewise, the district court correctly dismissed Plaintiffs’ equal pro-
   tection claim. They allege that the Commissioners violated their rights under
   the Equal Protection Clause by forbidding the Manager from hiring women
   as Municipal Judges. On appeal, they argue we can impute this discrimina-
   tion—and therefore liability—to the City under Section 1983 because the


           2
             Because Plaintiffs have no such interest, their failure-to-train and failure-to-
   supervise claims based on this theory were also properly dismissed.




                                               5
Case: 20-40211      Document: 00516006223            Page: 6    Date Filed: 09/08/2021




                                      No. 20-40211


   Commissioners are the relevant policymakers for hiring Municipal Judges.
   The district court, however, treated the Manager as the relevant policy-
   maker. Because Plaintiffs did not allege that the Manager intended to dis-
   criminate against them, it held they had not stated a claim for municipal
   liability. We agree.
          For their equal protection claim to survive at this stage, Plaintiffs
   “must allege and prove that [they] received treatment different from that
   received by similarly situated individuals and that the unequal treatment
   stemmed from a discriminatory intent.” Priester v. Lowndes Cnty., 354 F.3d
   414, 424 (5th Cir. 2004) (quoting Taylor v. Johnson, 257 F.3d 470, 473 (5th
   Cir. 2001) (per curiam)). But since they seek to hold a municipality instead
   of an individual liable for a constitutional violation, Plaintiffs face an addi-
   tional requirement. They must also plead that their injury “was caused by
   an existing, unconstitutional municipal policy, which . . . can be attributed to a
   municipal policymaker.” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–
   24 (1985) (plurality opinion) (emphasis added).
          To determine whether an official is the relevant “policymaker,” we
   must ascertain whether he “possesses final authority to establish municipal
   authority with respect to the action ordered.” Beattie v. Madison Cnty. Sch. Dist.,
   254 F.3d 595, 602 (5th Cir. 2001) (emphasis added) (quoting Brady v. Fort
   Bend Cnty., 145 F.3d 691, 698 (5th Cir. 1998)). That’s a “question of state
   law.” City of St. Louis v. Praprotnik, 485 U.S. 112, 124 (1988) (plurality opin-
   ion). And “a federal court would not be justified in assuming that municipal
   policymaking authority lies somewhere other than where the applicable law
   purports to put it.” Id. at 126. As a result, the critical issue for this claim is
   whether the City’s law vests final authority to hire Municipal Judges in the
   Commissioners or the Manager. If the latter, Plaintiffs’ claim was properly
   dismissed.




                                           6
Case: 20-40211       Document: 00516006223             Page: 7     Date Filed: 09/08/2021




                                       No. 20-40211


          Here, the City’s charter is unambiguous: The final policymaker for
   hiring Municipal Judges is the Manager—not the Commissioners. The char-
   ter explicitly vests the Manager with “the power to appoint and remove all
   officers and employees in the administrative service of the city” unless it pro-
   vides otherwise. Brownsville Code pt. I, art. V, § 20. Where the char-
   ter makes an exception and vests appointments power in the Commissioners,
   it is explicit. See, e.g., id. (noting that the “city attorney . . . shall be appointed
   and removed by the city commission”). The absence of an exception for
   Municipal Judges is thus strong evidence that the power to appoint them
   remains with the Manager. See Antonin Scalia & Bryan A. Gar-
   ner, Reading Law: The Interpretation of Legal Texts 107
   (2012) (“The expression of one thing implies the exclusion of the others.”).
   This reading of the charter is confirmed by an ordinance that states the Man-
   ager, not the Commissioner, controls the hiring of Municipal Judges.
   Brownsville Code subpt. A, ch. 66, § 66–6(a).
          The City’s charter also makes clear that the Commissioners do not
   enjoy the power to review the Manager’s hiring decisions. It explicitly for-
   bids them from “dictat[ing] the appointment or removal of any city adminis-
   trative officers or employees whom the city manager or any of his subordi-
   nates are empowered to appoint.” Id. pt. I, art. V, § 20. Thus, although the
   Commissioners may “fully and freely discuss” their views on hiring with the
   Manager, they lack the power to overrule his decisions. Id. A policymaker is
   often the person whose authority on an issue is “unreviewable by any other
   body.” Beattie, 254 F.3d at 603. The law that governs this case therefore
   places final policymaking authority for hiring Municipal Judges in the Mana-
   ger, not the Commissioners.
          Plaintiffs offer two theories why the final policymakers are the City
   Commissioners instead. Both have been foreclosed by our precedents.




                                             7
Case: 20-40211      Document: 00516006223           Page: 8     Date Filed: 09/08/2021




                                     No. 20-40211


          First, Plaintiffs appear to argue that the Commissioners’ general over-
   sight over the Manager makes them the final policymakers on hiring. It is
   true that the Manager is “responsible to the city commission for the proper
   administration of all affairs of the city in his charge.” Brownsville
   Code pt. I, art. V, § 20. We have previously held, however, that “[t]he mere
   existence of oversight . . . is not enough” to make an official a final policy-
   maker. Beattie, 254 F.3d at 603. Instead, that official’s oversight must relate
   to “the precise action” at issue in the litigation. Id. Here, because the Com-
   missioners are forbidden from “dictat[ing] the appointment” of Municipal
   Judges “in any manner,” they cannot overturn the precise action of the Man-
   ager’s hiring decisions. Brownsville Code pt. I, art. V, § 20. Their
   general authority over the Manager thus does not make them policymakers
   vis-à-vis those hiring decisions. Plaintiffs’ oversight theory fails.
          Second, Plaintiffs appear to argue that the Commissioners are the final
   policymakers here because the Manager complied with their instructions to
   hire only men. But according to our caselaw, it is the formal allocation of
   power—not the way power is exercised “in practice”—that matters for
   municipal liability under Section 1983. Advanced Tech. Bldg. Sols., L.L.C. v.
   City of Jackson, 817 F.3d 163, 168 (5th Cir. 2016); see also Barrow v. Greenville
   Indep. Sch. Dist., 480 F.3d 377, 381 n.14 (5th Cir. 2007) (“[T]he question is
   whether [the supervisory entity] had the authority to guide [the subordi-
   nate’s] discretion, not whether it actually did so.”). Analyzing the issue any
   differently would disregard the Supreme Court’s instructions to “respect the
   decisions, embodied in state and local law, that allocate policymaking author-
   ity among particular individuals and bodies.” Praprotnik, 485 U.S. at 131. It
   would also permit municipalities to be held liable under Section 1983 on what
   would operate in practice as a respondeat superior theory—something the
   Supreme Court has repeatedly forbidden. See, e.g., id. at 126. Hence, both
   the Supreme Court and our court “have explicitly rejected the concept of de




                                           8
Case: 20-40211         Document: 00516006223               Page: 9      Date Filed: 09/08/2021




                                          No. 20-40211


   facto authority” like the one advanced in this case. Advanced Tech., 817 F.3d
   at 168; Praprotnik, 485 U.S. at 131. That means that the City’s final policy-
   maker is still the Manager, even if the Commissioners exercised “personal
   sway” over him. Advanced Tech., 817 F.3d at 168. Plaintiffs’ command the-
   ory thus fails, and the district court therefore properly dismissed their Equal
   Protection claim.3

                                                     IV.
           Finally, the district court correctly denied Plaintiffs’ motion to amend
   their complaint. It concluded that permitting them to do so would be futile.
   We agree.
           The district court correctly held that Plaintiffs’ additional factual alle-
   gations would not help them state a claim on any of their earlier theories. In
   their proposed amended complaint, Plaintiffs claim several times that the
   Manager intended to discriminate against them in the Municipal Judge hiring
   process.4 But the first two of these allegations are conclusory. And common
   sense leads us to discredit the third, for Plaintiffs themselves admit that mul-


           3
            Plaintiffs failed to argue that the Commissioners threatened to fire the Manager
   unless he complied with their instructions. Therefore, we do not address whether non-
   policymakers’ discriminatory intent could be imputed to a municipality if they exercised
   coercion over a final policymaker.
           4
             See ROA.151 (“Both the CITY and City Manager purposely discriminated against
   women . . . .”); ROA.151 (“[T]he City Manager would never recommend the hiring of a
   female . . . .”); ROA.151–52 (“Discriminatory intent by the City Manager . . . is clear, in
   that no female, with the exception of one, has held one of these positions in over thirty
   years.”). Plaintiffs appear to argue something similar in their reply brief, at 5 (“When the
   City Manager’s job is to . . . properly see that the enforcement of the personnel policy is
   adhered to [sic] how can one plausibly conclude he does not possess discriminatory intent
   based upon his overt actions and inactions[?]”). Insofar as it is different from their allega-
   tions in their proposed amended complaint, however, “we ordinarily disregard arguments
   raised for the first time in a reply brief.” Sahara Health Care, Inc. v. Azar, 975 F.3d 523,
   528 n.5 (5th Cir. 2020).




                                                 9
Case: 20-40211     Document: 00516006223            Page: 10   Date Filed: 09/08/2021




                                     No. 20-40211


   tiple people have served as Manager over the past thirty years. The core of
   their allegations is still that the Commissioners directed the Manager to hire
   three men and that he subsequently carried out those instructions. Those
   allegations are as consistent with the theory that the Manager is an unwitting
   participant as they are with the theory that he possessed discriminatory
   intent. This means their complaint “stops short of the line between possibil-
   ity and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting
   Twombly, 550 U.S. at 557). The district court therefore correctly denied
   Plaintiffs’ motion to amend their complaint.
          AFFIRMED.




                                          10
Case: 20-40211        Document: 00516006223              Page: 11        Date Filed: 09/08/2021




                                          No. 20-40211


   Jennifer Walker Elrod, Circuit Judge, dissenting in part and
   concurring in part:1
           Because I believe that allowing plaintiffs’ proposed amended
   complaint would not be futile, I dissent in part. Specifically, the proposed
   amended complaint states a plausible claim under the Equal Protection
   Clause by alleging that a municipal policymaker, the City Manager,
   intentionally discriminated against plaintiffs on the basis of their sex and that
   plaintiffs suffered unequal treatment as a result. See Priester v. Lowndes Cnty.,
   354 F.3d 414, 424 (5th Cir. 2004); City of Oklahoma City v. Tuttle, 471 U.S.
   808, 823–24 (1985) (plurality opinion).
           The majority opinion correctly concludes that the policymaker for the
   hiring of Municipal Judges is the City Manager and that plaintiffs plausibly
   pleaded unequal treatment. But the majority opinion errs by determining
   that plaintiffs failed to plead discriminatory intent.               In their proposed
   amended complaint, plaintiffs allege that “the City Manager purposely
   discriminated against women . . . .” and that “the City Manager would never
   recommend the hiring of a female . . . .” Plaintiffs also alleged that the City
   Manager never responded to their inquiries about the Municipal Judge
   positions and never considered hiring anyone other than the three men that
   were selected. Plaintiffs also allege that discriminatory intent is “clear” in
   that only one woman has been selected as a Municipal Judge in “over thirty


           1
            I agree with the majority opinion’s rejection of plaintiffs’ substantive due process
   claim. I also agree with the district court’s rejection of plaintiffs’ cat’s paw argument.
   Under the cat’s paw theory of liability, “a subordinate employee’s discriminatory remarks
   regarding a co-worker can be attributed to the workplace superior, ultimately the one in
   charge of making employment decisions, when it is shown that the subordinate influenced
   the superior’s decision or thought process.” Haire v. Bd. of Supervisors of La. State Univ.
   Agric. & Mech. Coll., 719 F.3d 356, 366 n.11 (5th Cir. 2013). That theory of liability is
   inapplicable here because plaintiffs did not plead that the City Manager influences the
   hiring decisions of the Commissioners. If anything, they attempted to plead the opposite.




                                                11
Case: 20-40211     Document: 00516006223           Page: 12   Date Filed: 09/08/2021




                                    No. 20-40211


   years.” Discriminatory intent “implies that the decisionmaker . . . selected
   or reaffirmed a particular course of action at least in part ‘because of,’ not
   merely ‘in spite of,’ its adverse effects upon an identifiable group.” Pers.
   Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979). Discriminatory intent is
   simply intent to discriminate. In determining whether discriminatory intent
   is present in a given case, we conduct a “practical” inquiry examining
   “objective factors” to surmise “the give and take of the situation.” Id. at 279
   n.24 (quoting Cramer v. United States, 325 U.S. 1, 33 (1945)).
          Conducting the practical inquiry here and viewing the complaint as a
   whole, plaintiffs’ proposed amended complaint states a viable claim of sex
   discrimination under the Equal Protection Clause. I respectfully dissent.




                                         12